      Case: 1:18-cv-07459 Document #: 79 Filed: 04/14/20 Page 1 of 3 PageID #:3148




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 LEVI STRAUSS & CO.,

                        Plaintiff,
                                                            Case No. 18-cv-7459
 v.
                                                           Judge Charles R. Norgle
 SHENZHEN BARFLIN INVESTMENT
 CO., et al.,                                          Magistrate Judge Maria Valdez

                        Defendants.


       NOTICE OF DEFENDANT’S WITHDRAWAL OF ITS COMBINED MOTION
       TO ENFORCE A BINDING SETTLEMENT AGREEMENT AND RECOVER
         IMPROPERLY TRANSFERRED FUNDS, OR, IN THE ALTERNATIVE,
           MOTION TO SET ASIDE THE DEFAULT JUDGEMENT AGAINST
                            DEFENDANT NO. 138

         Defendant No. 138 (“GoodandTrue”), by and through its undersigned counsel, hereby

provides notice to the Court that it is withdrawing its Combined Motion To Enforce A Binding

Settlement Agreement And Recover Improperly Transferred Funds, Or, In The Alternative,

Motion To Set Aside The Default Judgement Against Defendant No. 138 (ECF No. 58) for the

following reason:

         1. Plaintiff and Defendant No. 138 have resolved and settled all issues and disputes

            pertaining to this case, thereby rendering Defendant’s Combined Motion unnecessary

            and moot.

         Accordingly, Defendant No. 138 hereby formally withdraws its Combined Motion.

Dated: April 14, 2020                              Respectfully submitted,

                                                          By: /s/ Matthew R. Grothouse
                                                          Matthew R. Grothouse
                                                          Illinois Bar No. 6314834

                                               1
Case: 1:18-cv-07459 Document #: 79 Filed: 04/14/20 Page 2 of 3 PageID #:3149




                                               matt@saperlaw.com
                                               Saper Law Offices, LLC
                                               505 N LaSalle St
                                               Chicago, IL 60654

                                               ATTORNEY FOR DEFENDANT
                                               NO. 138




                                     2
    Case: 1:18-cv-07459 Document #: 79 Filed: 04/14/20 Page 3 of 3 PageID #:3150




                                 CERTIFICATE OF SERVICE

       I, Matt Grothouse, hereby certify that on April 14, 2020, I electronically filed the foregoing
with the Clerk of the U.S. District Court, Northern District of Illinois, Eastern Division, using the
CM/ECF System which will send notification of said filing to all counsel of record.

                                              /s/ Matthew R. Grothouse
                                              Matthew R. Grothouse
